Name: Council Decision (Euratom) 2017/956 of 29 May 2017 on the adoption of the 2016-2019 high flux reactor supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community
 Type: Decision
 Subject Matter: research and intellectual property;  electrical and nuclear industries;  EU institutions and European civil service;  EU finance;  European construction
 Date Published: 2017-06-07

 7.6.2017 EN Official Journal of the European Union L 144/23 COUNCIL DECISION (Euratom) 2017/956 of 29 May 2017 on the adoption of the 2016-2019 high flux reactor supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof, Having regard to the proposal from the European Commission, After consultation of the Scientific and Technical Committee, Whereas: (1) Within the framework of the European Research Area, the high flux reactor (HFR) at Petten has been, and will for some time continue to be, an important resource for Community research on materials science, the testing of materials, nuclear medicine and nuclear reactor safety. (2) The operation of the HFR has been supported by a series of supplementary research programmes, the last of which (1) expired on 31 December 2015. (3) The operation of the HFR continued throughout 2016 without a supplementary research programme, pending negotiations between the entities mandated by the financing Member States. Since those efforts have resulted in the agreement between two national entities, a new supplementary research programme is necessary to provide continued financial support to the HFR. (4) In order to ensure continuity between supplementary research programmes, this Decision should apply from 1 January 2016. Part of the contributions under the 2016-2019 HFR supplementary research programme should be permitted to cover expenditure made during the year 2016. (5) Given that the HFR is irreplaceable infrastructure for Community research on nuclear reactor safety, health (including the development of medical isotopes for medical research), nuclear fusion, basic science, training and waste management (including the safety behaviour of nuclear fuels that are used in specific Union reactor systems of interest to Europe), its operation should continue under the 2016-2019 HFR supplementary research programme until the end of 2019. (6) Due to their special interest in the irradiation capabilities of the HFR, the Commissariat Ã l'Ã ©nergie atomique et aux Ã ©nergies alternatives (CEA) and the NRG: Nuclear Research and consultancy Group V.O.F. (NRG), as implementing agents for France and the Netherlands, respectively, have agreed to finance the entire 2016-2019 HFR supplementary research programme through contributions that they will make to the general budget of the European Union by way of assigned revenue. (7) Those contributions are to finance the operation of the HFR in order to support a research programme that presupposes the normal operation and regular maintenance of the HFR. An official notification of definitive shutdown by the operator NRG to the Dutch national regulatory authority prior to the declaration of safe conservation state should suspend the payments that remain to be effected and the calls for funds by the Commission, HAS ADOPTED THIS DECISION: Article 1 The supplementary research programme on the operation of the HFR, the objectives of which are set out in Annex I, shall be adopted for a period of 4 years, starting on 1 January 2016. Article 2 The costs for the execution of the programme, estimated at EUR 30,2 million, shall be financed entirely out of contributions from France and the Netherlands, through the CEA and NRG, respectively. The breakdown of this amount is set out in Annex II. This contribution shall be considered as assigned revenue in accordance with Article 21(2) of Council Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (2). Article 3 1. The Commission shall be in charge of the management of the programme. To that end, it shall call upon the services of the Joint Research Centre. 2. The Commission shall keep the Board of Governors of the Joint Research Centre informed of the implementation of the programme. Article 4 In the event that NRG officially notifies the definitive shutdown of the HFR to the Dutch national regulatory authority (prior to the declaration of safe conservation state), the obligations on the part of France and the Netherlands, through the CEA and NRG, respectively, to make further payments shall be suspended, as shall any calls for funds by the Commission under this Decision. Article 5 The Commission shall submit a final report on the implementation of this Decision to the European Parliament and to the Council after the end of the 2016-2019 HFR supplementary research programme. Article 6 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. Article 7 This Decision is addressed to the Member States. Done at Brussels, 29 May 2017. For the Council The President C. CORDONA (1) Council Decision 2012/709/Euratom of 13 November 2012 on the adoption of the 2012-2015 High Flux Reactor supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community (OJ L 321, 20.11.2012, p. 59). (2) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). ANNEX I SCIENTIFIC AND TECHNICAL OBJECTIVES The main objectives of the supplementary research programme are the following: 1. To ensure the safe and reliable operation of the HFR, in order to guarantee the availability of the neutron flux for experimental purposes. 2. To allow the efficient use of the HFR by research institutes in a broad range of research areas: improvement of safety of nuclear reactors; health (including the development of medical isotopes); nuclear fusion; basic science; training; and waste management (including the safety behaviour of nuclear fuels for reactor systems of interest to Europe). ANNEX II BREAKDOWN OF THE CONTRIBUTIONS The contributions to the supplementary research programme come from The Netherlands and France. The breakdown of those contributions is as follows: France: EUR 1,2 million The Netherlands: EUR 29 million Total: EUR 30,2 million. Those contributions shall be made to the general budget of the European Union and shall be assigned to this programme. Part of the contributions under this supplementary programme may also cover expenditure made to the operation of the HFR during the year 2016 in accordance with the work programme to be agreed among the contributing Member States and the Commission. Those contributions are firm and not revisable as regards variations related to operational, maintenance and decommissioning costs.